Title: To George Washington from Thomas Moore, 24 October 1766
From: Moore, Thomas
To: Washington, George

 

Dear Sir,
King William Octr 24. 1766

Haveing from time to time begd your Indulgence in regard to the money I owe you and haveing as often received it with the greatest kindness and good nature I have not now the face to ask any longer time but least you should think I have bin faulty & have not truly indeavourd to precure it I must assure you I have done every thing in my power to collect the money for you and tho. I have severall thousands due me for great part of which I have brought suits above two years ago but to my great mortification and disapointment I have not yet got Judgements Others I have not suid but intreeted and perswaided but to no purpose as money was so scarce it could not be got by them nay if they sold there Estates (as some offerd to do) they could not expect above half price In short Sir I promis you I have not bin Idle and can prove if required what I have here mentiond to be realy the truth.
I am Assured now I shall have Judgements very soon and get my money and others that are not suid have promised considerable sums shall be paid I therefore have all the reason in the World to beleave the time draws near that I shall wate on you with the money & with my acknowledgements—As to the interest du⟨e⟩ you, my intention & full purpose is to p⟨ay⟩ Interest on that also as the severall Sums ⟨be⟩come due. I flatter my Self the want of ⟨mutilated⟩ the money for a few months longer will be no metereal hurt to you If you should want it to purchace Negroes rather then you should be disapointed I will furnish you out of my own—I only mention this to Show you I am ready and willing to do every thing in my power to keep you from sustaining any damage on my Accot—I am very respectfully Dr Sir Your obt hble Sert

Thos Moore


N.B. If I should be disapointed in part of the money I expect to receve my Crops as soon I can get them sold I hope will be more then make up the dificientcey.

